I concur in judgment in light of the fact that the issue presented by the appellant was whether the co-defendant, Dale Kendall, was an agent for the appellant. The record contains some competent credible evidence that he was. Therefore, I believe the court's factual finding is supported by the weight of the evidence. However, I differ with the principle opinion in its treatment of the appellant's motion as being one for relief from judgment under Civ.R. 60(B) and its accompanying abuse of discretion standard of review. The existence of personal jurisdiction presents a question of law, which we decide de novo. In light of the fact that Kendall was an agent for the appellant, it follows as a matter of law that service was complete upon his personal service in that capacity. Had the appellant raised an issue under Civ.R. 60(B) of excusable neglect, the trial court may have exercised its discretion to allow the case to be decided on its merits in light of the conflict that apparently exists between the corporation and its agent. But given the issue that the appellant actually presented in its motion and in this appeal, de novo review, not abuse of discretion, is the appropriate standard.